Appellate Case: 22-1177     Document: 010110728431         Date Filed: 08/23/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 23, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  LEWIS E. ERSKINE,

        Petitioner - Appellant,

  v.                                                           No. 22-1177
                                                   (D.C. No. 1:22-CV-00698-LTB-GPG)
  THE WARDEN OF THE COLORADO                                    (D. Colo.)
  TERRITORIAL CORRECTIONAL
  FACILITY,

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

        Lewis E. Erskine, a Colorado prisoner proceeding pro se, seeks a certificate of

 appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C. § 2241

 application as an unauthorized second or successive 28 U.S.C. § 2254 habeas application.

 We deny a COA.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1177      Document: 010110728431         Date Filed: 08/23/2022      Page: 2



        I. Background

        In August 2001, Mr. Erskine pleaded guilty to sexual assault and was sentenced to

 sixteen years to life. He filed his first § 2254 habeas application almost twenty years

 later in March 2020. The district court dismissed the application as untimely.

        In July 2022, he filed an application purportedly seeking relief under § 2241. In it,

 he challenged his detention, arguing he had been illegally extradited from Oklahoma to

 Colorado in violation of the Uniform Criminal Extradition Act. He requested to be

 “disincarcerated from the Colorado Department of Corrections forthwit[h].” R. at 18.

 The magistrate judge construed the § 2241 application as a § 2254 habeas application

 because Mr. Erskine was not attacking the execution of his sentence, but instead was

 attacking the legality of his conviction. Because Mr. Erskine had not obtained

 authorization to file a second or successive § 2254 habeas application, the magistrate

 judge recommended dismissing the application for lack of jurisdiction.

        Mr. Erskine filed objections to the magistrate judge’s report and recommendation.

 The district court overruled the objections, adopted the magistrate judge’s report and

 recommendation, and dismissed the application. Mr. Erskine now seeks a COA to appeal

 from that dismissal.

        II. Discussion

        To obtain a COA where, as here, a district court has dismissed a filing on

 procedural grounds, the movant must show both “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

                                               2
Appellate Case: 22-1177      Document: 010110728431           Date Filed: 08/23/2022      Page: 3



 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). We need not

 address the constitutional question if we conclude that reasonable jurists would not

 debate the district court’s resolution of the procedural one. See id. at 485.

        Dismissal of a § 2254 habeas application as time-barred constitutes a decision on

 the merits, making any later § 2254 habeas application challenging the same conviction

 second or successive. In re Rains, 659 F.3d 1274, 1275 (10th Cir. 2011). A prisoner

 may not file a second or successive § 2254 habeas application unless he first obtains an

 order from the circuit court authorizing the district court to consider the petition.

 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks jurisdiction

 to address the merits of a second or successive § 2254 habeas application. In re Cline,

 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

        In his COA application, Mr. Erskine argues the merits of his claim that he was

 illegally extradited to Colorado from Oklahoma. He also asserts that he filed a § 2241

 application only challenging his illegal extradition with no mention of his state

 conviction, but the district court brought in his state conviction. We have explained that

 “[s]ection § 2241 is a vehicle for challenging pretrial detention, . . . or for attacking the

 execution of a sentence” and “[a] § 2254 petition, on the other hand, is the proper avenue

 for attacking the validity of a conviction and sentence.” Yellowbear v. Wyo. Att’y Gen.,

 525 F.3d 921, 924 (10th Cir. 2008). Mr. Erskine’s claim that he was illegally extradited

 from Oklahoma prior to being charged in Colorado is an attack on the validity of his

 conviction and sentence because he asserted in his § 2241 application that, due to the

 illegal extradition, he should be released from incarceration. Such a claim is properly

                                                3
Appellate Case: 22-1177      Document: 010110728431          Date Filed: 08/23/2022      Page: 4



 brought in a § 2254 habeas application. He has therefore failed to show that reasonable

 jurists could debate the district court’s procedural ruling to treat his § 2241 application as

 an unauthorized second or successive § 2254 habeas application and dismiss it for lack of

 jurisdiction.

        For the foregoing reasons, we deny a COA. We grant Mr. Erskine’s motion for

 leave to proceed on appeal without prepayment of costs or fees. We deny his second

 motion for court-appointed counsel.


                                                Entered for the Court



                                                CHRISTOPHER M. WOLPERT, Clerk




                                               4